FLETCHER, Chief Judge
(concurring in the result):
I agree with the majority that the military judge erred in denying the defense request for the witnesses in question, and that accordingly, the relief ordered is appropriate. Because of the relief we order, I feel it unnecessary to give full treatment to the issue framed by counsel concerning the vitality of paragraph 115a of the Manual for Courts-Martial, United States, 1969 (Revised edition); but I think that to the extent this provision imposes improper restrictions upon defense access to witnesses and requires approval by the prosecution as a prerequisite for the appearance of defense witnesses, it is clearly in conflict with Article 46,1 and is improper. See United States v. Larneard, 3 M.J. 76, 83 (C.M.A.1977) (Fletcher, C. J., concurring).
Although I feel that serious questions as to the factual sufficiency of the evidence were presented in this case, I feel these must properly remain within the province of the fact finders, and not the decisions of this Court. United States v. Brown, 3 M.J. 402 (C.M.A.1977) (Fletcher, C. J., dissenting); United States v. Lowry, 25 U.S.C.M.A. 85, 54 C.M.R. 85, 2 M.J. 55 (1976).

. Article 46, Uniform Code of Military Justice, 10 U.S.C. § 846.